Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Mr. Rick Alexander, P. Eng. Wardrop 800  555 West Hastings Street Vancouver, BC V6B 1M1 Telephone: (604) 408-3788 Fax: (604) 408-3722 CONSENT of AUTHOR TO: BC Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission Quebec Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Newfoundland and Labrador Securities Commission United States Securities and Exchange Commission I, Rick Alexander, do hereby consent to the filing of the written disclosure of the technical report titled Efemçukuru Project, Turkey, Technical Report and dated August 2007 (the Technical Report) and any extracts from or a summary of the Technical Report in the Technical Report of Eldorado Gold Corporation and to the filing of the Technical Report with the securities regulatory authorities referred to above. I confirm that I have read the written disclosure being filed by Eldorado Gold Corporation, and that it fairly and accurately represents the information in the Technical Report that supports the disclosure. Dated this 17th Day of September , Rick Alexander
